Citation Nr: 1226073	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from October 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California which denied service connection for asbestosis. 

In February 2011 the Board remanded the claim for further development, including a VA examination, which has been completed. 



FINDINGS OF FACT

1. The Veteran was exposed to asbestos, before, during and after service. 

2. The preponderance of the evidence is against a finding that the Veteran's asbestosis is related to his military service, including in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

An August 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran reported that he is in receipt of disability benefits from the Social Security Administration(SSA) for Waldenstrom macroglobulinemia.  The SSA records are not part of the claims file; however a remand to obtain the records is not needed.  Relevant records for the purpose of 38 U.S.C.A. § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a Reasonable possibility of helping to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The SSA decision pertains to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which the Veteran seeks benefits; relevance is not established.  The central issue in this case is dependent upon a medical opinion addressing the relationship, if any, between in-service asbestos exposure and the development of asbestosis.  The medical opinion of record has conceded in-service asbestos exposure.  

A VA examination was conducted in March 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current disabilities. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Rather, VA Adjudication Procedure Manual, in electronic format, M21-1MR, contains guidelines for considering compensation claims based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 523(1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.   

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

The Veteran contends that he was exposed to asbestos in service in the barracks and office areas in service and while working the motor pool and being near the area where others were performing brake work on brakes with asbestos linings.  

The Veteran's primary military occupational specialty was motor vehicle operator from 1972 to 1975 and an administrative specialist in 1976.  The Veteran's reports of performing automobile maintenance in service are found to be credible.

Upon entry to service, no asbestosis or lung disabilities were noted and the Veteran is presumed to be sound.  In service, the Veteran was treated for pneumonia.  A January 7, 1976 chest X-ray showed left lower lobe infiltrate consistent with a virus infection, and a January 13, 1976 chest X-ray showed a cluster of linear shadows in the lung base; the shadows were coarser than before, which might indicate a tendency to resolution of a virus infection.  Service treatment records are negative for a diagnosis of asbestosis. 

Private medical records reflect that the Veteran has been diagnosed with asbestosis and chronic obstructive pulmonary disease.  A March 2005 treatment note shows that he complained of a cough and gave a history of asbestosis. The Veteran reported a history of smoking for 30 years.  The diagnosis was bronchitis/early pneumonia. 

In December 2007, Dr. F.G. reported that he examined the Veteran in October 2007.  He noted the Veteran's self reported pre-service history of performing approximately 10 brake jobs and that his father was a pipe welder. The Veteran also reported that he helped his mother to shake out his father's dusty coveralls prior to washing them.  The Veteran reported that in service, he was a driver and took care of his own vehicle in the motor pool next to workers who were performing brake jobs.  The Veteran gave a history of being a plumber and pipefitter apprentice from age 23 to 27, and a pipe welder from age 28 to 50, all with asbestos exposure.  The Veteran also reported smoking cigarettes for 26 years.  Dr. F.G. diagnosed asbestosis, COPD, and Waldenstrom macroglobulinemia but did not provide an opinion as to whether asbestosis was related to service. 

Per Board remand, the Veteran was afforded a VA examination in March 2011.  The Veteran told the examiner that he was there because the VA wanted to make sure he did not have significant asbestos exposure during service since he had major asbestos exposure for 30 years after service.  The examiner evaluated the Veteran, reviewed the claims file, including the Veteran's asbestos exposure history, and opined that the Veteran's lung disease was less likely as not caused by or a result of his service inhalant exposures including asbestos as a motor pool driver while servicing his own vehicle.  The examiner explained that the Veteran had minimal asbestos exposure during service, as personally stated by the Veteran that day.  The examiner noted that the Veteran smoked for more than 30 years.  The examiner noted that the Veteran had a similar amount of asbestos exposure prior to service doing a number of brake jobs in high school and major asbestos exposure for 30 years post-service in plumbing and welding (including using asbestos welding rods) where the work place was heavily laden with white asbestos dust.  The examiner opined that, without post service exposure, the Veteran did not have enough asbestos exposure to result in asbestosis, and that his pleural plaques in 1995 and subsequently were the product of his post-service work exposure.  

The weight of the evidence is against the claim.  There is no competent evidence of record finding that the Veteran's in-service asbestos exposure caused his asbestosis.

The Veteran believes that his asbestosis is related to his in-service exposure.  The Veteran is competent to comment on his symptoms; however, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the etiology of asbestosis, and his views are of no probative value. Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the VA examiner who reviewed the Veteran's claims file and provided an explanation for the opinion. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for asbestosis is not warranted.


ORDER

Service connection for asbestosis is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


